By the Court,
WHITMAN, J.:
Respondent being the duly elected assessor for Storey County, appointed the appellant Hauck his deputy by a writing as follows :
“ Know all men by these presents that I, the undersigned, Assessor of the County of Storey, State of Nevada, do hereby appoint Louis A. Hauck, of Gold Hill, county and State aforesaid, Deputy Assessor for the purpose of assisting me in assessing Gold Hill District in said county. In witness whereof, I have hereunto set my hand and seal the fifth day of April, A. D. 1867.
A. M. Khuttschnitt, Assessor of Storey County.”
This appointment, with the accompanying oath of office, was duly recorded as by statute provided (Stats. 1864,143). On the day after the appointment, Hauck as principal, and his co-defendants as sureties, gave a bond for the faithful performance of his duties during his continuance in office. He continuously performed the duties of the office until the expiration of the term of his principal.
On the ninth of May, 1868, respondent made the following writing:
“ Know all men by these presents that I, A. M. Kruttschnitt, Assessor of Storey County, State of Nevada, have appointed Louis *166A. Hauck a Deputy Assessor for the purpose of assisting me in assessing tbe property in the following district, to wit: Gold Hill District. Witness my hand this ninth day of May, A. D. 1868.
A. M. KRUTTSCHNiTT, Assessor Storey County, Nev.”
Which, with the accompanying oath of Hauck, was duly recorded.
This suit is brought to recover certain moneys, of which Hauck was in default, which defalcation occurred after the date last named.
Respondent recovered in the District Court, and this appeal is taken from such judgment, upon the assumption that the sureties are responsible only for any breach occurring before the date last aforesaid, it being contended that the writing of that date inaugurated a new term of office, to which the bond given had no reference.
If the premise be correct, the conclusion claimed by appellants follows, although the language of the bond is general; as such may be limited and restricted by the recital, by the subject or by facts, which, when applied to the language used, show that it must have been so understood by the parties. And to this effect are the authorities cited by counsel for appellant.
But as is said by Shaw, C. J. in Amherst Bank v. Root et al., 2 Met. 540: “ The cases where it has been held that the generality of the words of an obligation may be restrained and modified, are of two classes; first, where there is a preamble or recital, stating directly or by implication the intent and purpose of the parties to the bond; or secondly, where it is a stipulation for fidelity in office, and it appears by the nature and condition of the office that it was limited to a particular time.”
This case comes within neither of the exceptions noted. The assessor had the power to appoint deputies, limited only by the statutory provision that before such appointment he should “ divide the county into convenient districts, of which division notice shall be given to the board of county commissioners.” This was done before the first appointment, and the only reason for the second appointment seems to have been that he was directed by the commissioners to re-district the county, and upon so doing, made what is called the re-appointment of Hauck.
*167So far as any examination of that part of tbe case has been made, the order would appear to be unauthorized, and the re-appointment superfluous; but whether that be so or not cannot affect the main question of the liability of the sureties ; their obligation was in general terms for the faithful performance by Hauck of “ the duties of the said office of deputy assessor,” during his continuance therein. There was no express limitation of the effect of this general language and none can be inferred ; as the term of his continuance was not fixed by any law, or other limitation, but was solely dependent upon the will of his principal, who willed to continue him during his entire term. (Exeter Bank v. Rogers, 7 N. H. 21; Dedham Bank v. Chickering, 3 Pick. 335; Amherst Bank v. Root, 2 Met. 522; Hughes v. Smith, 5 Johns. 168.)
The judgment herein is correct, and is affirmed.
JOHNSON, J., did not participate in the foregoing decision.